DETAILED ACTION
This action is in response to amendments/arguments filed 10/20/2020. Claims 1-21 are pending with claims 8 and 15 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered.
A) Applicant's arguments with respect to the 103 rejection of Kurzak in view of Pletea not teaching “receiving a broadcast instruction via a communication switch” have been fully considered but they are not persuasive (see arguments page 10).
	Regarding A) applicant’s specification paragraph 0029 states “Switch 109 can be any type of switching device that is configurable for communication between at least one host and a plurality of DP accelerators. Switch can support virtualization of communication channels for one or more physical communication ports of the switch. For example, a physical DP accelerator 105 may be configured with four VDP accelerators 105A-105D. A port of the switch that is coupled to DP accelerator 105 may
be configured as four virtual communication channels, such that each of VDP accelerators 105A-105D communicate over one of the virtual communication channels of the switch port that is coupled to DP accelerator 105. Switch may be an Ethernet switch, a PCIe switch, or other high-speed bus or network topology.”
	Kurzak teaches “receiving a broadcast instruction via a communication switch” in section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5 i.e. A VDP can keep using the packet after pushing it to a channel, or it can push it to multiple channels to implement a broadcast or multi-cast operation; Figure 4 Item VSA and VDP; Section 3.3 lines 1-18 i.e. Channels are packet carriers between VDPs. A channel knows the tuples and slots of its source and destination VDPs…  And finally, the most complex case is invoked when a packet residing in device memory is sent across the network. The last case results in a sequence of CUDA callbacks and non-blocking MPI calls, initiated by the channel and carried out by the communication proxy, with support from the CUDA runtime and MPI.
	Therefore, Kurzak clearly teaches receiving a broadcast instruction via a communication switch since the VDP can push a packet to multiple channels to implement a broadcast or multi-cast operation in which the packet is sent over the network since the function of the VDP which pushes packets to multiple channels in Kurzak is equivalent to the function of a switch as detailed in the specification.
B) Applicant's arguments with respect to the 103 rejection of Kurzak in view of Pletea not teaching “broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators” have been fully considered but they are not persuasive (see arguments page 11).
Regarding B) Pletea teaches broadcasting the encrypted broadcast message in paragraph 0084 i.e. The originating device selects one or more nodes (e.g. computing systems/VMs) where the data will be replicated, these selected nodes referred to as “Selected” in FIG. 3. Next, the originating device sends the data to be replicated (e.g. sensitive data), encrypted with the session key proposed in the original message. Therefore, the message sent to the replication node or nodes is: E.sub.sessionKey(data). Pletea also teaches “broadcasting the one or more encrypted broadcast session keys” in paragraph 0076 i.e. the origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’. Therefore Pletea teaches broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzak et al. (Design and Implementation of the PULSAR Programming System for Large Scale Computing, Supercomputing Frontiers and Innovations, 2017) list on IDS filed 3/10/2022 in view of Pletea et al (US 2019/0230094).
With respect to claim 1 Kurzak teaches a computer-implemented method to broadcast a message to one or more virtual data processing (DP) accelerators, the method comprising: 
receiving a broadcast instruction via a communication switch from an application hosted by a host, to send a broadcast message to one or more of a plurality of DP accelerators, each DP accelerator communicating through a virtual communication channel (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; section 3.2 lines 1-5 and section 3.4 lines 10-15 where Kurzak teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices identified by user designated channels and slot numbers) and
broadcasting the broadcast message to the DP accelerators (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).
Kurzak does not teach encrypting the broadcast message using a broadcast session key associated with a broadcast communication session; 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators; 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators; and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key.
Pletea teaches encrypting the broadcast message using a broadcast session key associated with a broadcast communication session (See Pletea figure 2, 3 and paragraph 0074-0075 i.e. The method 200 described above is described with reference to a particular example with reference to FIG. 3. Various embodiments include a protocol, as depicted in FIG. 3. The protocol includes the following three steps: [0076] The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’; paragraph 0084 i.e. The originating device selects one or more nodes (e.g. computing systems/VMs) where the data will be replicated, these selected nodes referred to as “Selected” in FIG. 3. Next, the originating device sends the data to be replicated (e.g. sensitive data), encrypted with the session key proposed in the original message. Therefore, the message sent to the replication node or nodes is: E.sub.sessionKey(data); and paragraph 0086); 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators (see Pletea paragraph 0038 i.e. the present invention provides a method performed by a device for identifying a network node within a network to which data will be replicated, the method comprising: encrypting a session key according to an attribute-based encryption scheme; broadcasting the encrypted session key within the network; receiving at least one message encrypted using the session key from at least one network node within the network; and selecting a network node from the at least one network node to which data will be replicated); 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators (see Pletea paragraph 0076-0078 i.e. The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’. [0077] The origin is the node that decides to replicate data, for example due to requirements regarding data query performance, load balancing and disaster recovery. In FIG. 1, the originating node is the node 102a. [0078] Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys); and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key (see Pletea 0079-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”. Here, ‘src’ is the source, and ‘dst’ is the destination, and the message message is the ciphertext resulting from an encryption (E) of the plaintext ‘src, dst, policy’ using key ‘sessionKey’. Effectively, by sending this response, the node confirms that is able to decrypt the original message, and that it satisfies the policy (as it can use the ‘sessionKey’ key and paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Pletea to encrypted the broadcast with a session and encrypted the session key with the receiving device public key a secure way to send session key encrypt data and the session key encrypted with the receiving device public key so that only the receiving device is able to decrypt the session key and decrypt the encrypted data (see Pletea paragraph 0079-0081). Therefore one would have been motivated to have encrypted the broadcast with a session and encrypted the session key with the receiving device public key.

	
With respect to claim 2 Kurzak teaches the method of claim 1, wherein the virtual DP accelerator receiving the broadcast instruction is a broadcast virtual DP accelerator selected by the application to broadcast the message (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).

With respect to claim 4 Kurzak teaches the method of claim 1, wherein the communication switch is coupled to each of a plurality of DP accelerators via a physical communication channel corresponding to the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels)).

With respect to claim 5 Kurzak teaches the method of claim 1, wherein each physical communication channel is divided into a plurality of virtual communication channels based on the number of virtual DP accelerators configured for the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

With respect to claim 6 Kurzak teaches the method of claim 1, but does not disclose wherein a non-designated virtual DP accelerator of the plurality of virtual DP accelerators receives the broadcast for the encrypted broadcast session keys but does not have a corresponding key to decrypt the encrypted broadcast session keys for generation of a broadcast session key and the non-designated virtual DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session.
Pletea teaches wherein a non-designated virtual DP accelerator of the plurality of virtual DP accelerators receives the broadcast for the encrypted broadcast session keys but does not have a corresponding key to decrypt the encrypted broadcast session keys for generation of a broadcast session key and the non-designated virtual DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session (see Pletea paragraph 0078-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates” and paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Pletea to encrypted the broadcast with a session and encrypted the session key with the receiving device public key a secure way to send session key encrypt data and the session key encrypted with the receiving device public key so that only the receiving device is able to decrypt the session key and decrypt the encrypted data (see Pletea paragraph 0079-0081). Therefore one would have been motivated to have encrypted the broadcast with a session and encrypted the session key with the receiving device public key.

With respect to claim 7 Kurzak teaches the method of claim 1 wherein the one or more designated virtual DP accelerators are to perform concurrently one or more data processing tasks (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers). 

With respect to claim 8 Kurzak teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform one or more operations, the operations comprising: 
receiving a broadcast instruction via a communication switch from an application hosted by a host, to send a broadcast message to one or more of a plurality of DP accelerators, each DP accelerator communicating through a virtual communication channel (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; section 3.2 lines 1-5 and section 3.4 lines 10-15 where Kurzak teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices identified by user designated channels and slot numbers) and
broadcasting the broadcast message to the DP accelerators (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).
Kurzak does not teach encrypting the broadcast message using a broadcast session key associated with a broadcast communication session; 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators; 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators; and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key.
Pletea teaches encrypting the broadcast message using a broadcast session key associated with a broadcast communication session (See Pletea figure 2, 3 and paragraph 0074-0075 i.e. The method 200 described above is described with reference to a particular example with reference to FIG. 3. Various embodiments include a protocol, as depicted in FIG. 3. The protocol includes the following three steps: [0076] The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’; paragraph 0084 i.e. The originating device selects one or more nodes (e.g. computing systems/VMs) where the data will be replicated, these selected nodes referred to as “Selected” in FIG. 3. Next, the originating device sends the data to be replicated (e.g. sensitive data), encrypted with the session key proposed in the original message. Therefore, the message sent to the replication node or nodes is: E.sub.sessionKey(data); and paragraph 0086); 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators (see Pletea paragraph 0038 i.e. the present invention provides a method performed by a device for identifying a network node within a network to which data will be replicated, the method comprising: encrypting a session key according to an attribute-based encryption scheme; broadcasting the encrypted session key within the network; receiving at least one message encrypted using the session key from at least one network node within the network; and selecting a network node from the at least one network node to which data will be replicated); 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators (see Pletea paragraph 0076-0078 i.e. The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’. [0077] The origin is the node that decides to replicate data, for example due to requirements regarding data query performance, load balancing and disaster recovery. In FIG. 1, the originating node is the node 102a. [0078] Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys); and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key (see Pletea 0079-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”. Here, ‘src’ is the source, and ‘dst’ is the destination, and the message message is the ciphertext resulting from an encryption (E) of the plaintext ‘src, dst, policy’ using key ‘sessionKey’. Effectively, by sending this response, the node confirms that is able to decrypt the original message, and that it satisfies the policy (as it can use the ‘sessionKey’ key and paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Pletea to encrypted the broadcast with a session and encrypted the session key with the receiving device public key a secure way to send session key encrypt data and the session key encrypted with the receiving device public key so that only the receiving device is able to decrypt the session key and decrypt the encrypted data (see Pletea paragraph 0079-0081). Therefore one would have been motivated to have encrypted the broadcast with a session and encrypted the session key with the receiving device public key.

	
With respect to claim 9 Kurzak teaches the non-transitory machine-readable medium of claim 8, wherein the virtual DP accelerator receiving the broadcast instruction is a broadcast virtual DP accelerator selected by the application to broadcast the message (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).
With respect to claim 11 Kurzak teaches the non-transitory machine-readable medium of claim 8, wherein the communication switch is coupled to each of a plurality of DP accelerators via a physical communication channel corresponding to the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

With respect to claim 12 Kurzak teaches the non-transitory machine-readable medium of claim 8, wherein each physical communication channel is divided into a plurality of virtual communication channels based on the number of virtual DP accelerators configured for the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

With respect to claim 13 Kurzak teaches the non-transitory machine-readable medium of claim 8, wherein a non-designated virtual DP accelerator of the plurality of virtual DP accelerators receives the broadcast for the encrypted broadcast session keys but does not have a corresponding key to decrypt the encrypted broadcast session keys for generation of a broadcast session key and the non-designated virtual DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session (see Pletea paragraph 0078-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”).

With respect to claim 14 Kurzak teaches the non-transitory machine-readable medium of claim 8, wherein the one or more designated virtual DP accelerators are to perform concurrently one or more data processing tasks (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).

With respect to claim 15 Kurzak teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including
receiving a broadcast instruction via a communication switch from an application hosted by a host, to send a broadcast message to one or more of a plurality of DP accelerators, each DP accelerator communicating through a virtual communication channel (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; section 3.2 lines 1-5 and section 3.4 lines 10-15 where Kurzak teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices identified by user designated channels and slot numbers) and
broadcasting the broadcast message to the DP accelerators (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).
Kurzak does not teach encrypting the broadcast message using a broadcast session key associated with a broadcast communication session; 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators; 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators; and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key.
Pletea teaches encrypting the broadcast message using a broadcast session key associated with a broadcast communication session (See Pletea figure 2, 3 and paragraph 0074-0075 i.e. The method 200 described above is described with reference to a particular example with reference to FIG. 3. Various embodiments include a protocol, as depicted in FIG. 3. The protocol includes the following three steps: [0076] The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’; paragraph 0084 i.e. The originating device selects one or more nodes (e.g. computing systems/VMs) where the data will be replicated, these selected nodes referred to as “Selected” in FIG. 3. Next, the originating device sends the data to be replicated (e.g. sensitive data), encrypted with the session key proposed in the original message. Therefore, the message sent to the replication node or nodes is: E.sub.sessionKey(data); and paragraph 0086); 
determining one or more public keys of one or more security key pairs, each security key pair being associated with one of the one or more DP accelerators (see Pletea paragraph 0038 i.e. the present invention provides a method performed by a device for identifying a network node within a network to which data will be replicated, the method comprising: encrypting a session key according to an attribute-based encryption scheme; broadcasting the encrypted session key within the network; receiving at least one message encrypted using the session key from at least one network node within the network; and selecting a network node from the at least one network node to which data will be replicated); 
encrypting the broadcast session key using each of the determined public keys, generating one or more encrypted broadcast session keys corresponding to the one or more DP accelerators (see Pletea paragraph 0076-0078 i.e. The origin broadcasts the message: Policy, E.sub.Policy(sessionKey) to “All” (i.e. all of the nodes in the network). The message in this example includes two concatenated parts: the first part is the policy itself, described in a machine-readable non-encrypted representation; and the second part is the ciphertext resulting from the encryption (E) of plaintext ‘sessionKey’, with public key ‘Policy’. [0077] The origin is the node that decides to replicate data, for example due to requirements regarding data query performance, load balancing and disaster recovery. In FIG. 1, the originating node is the node 102a. [0078] Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys); and 
broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to the DP accelerators, wherein each of the DP accelerators decrypts the encrypted broadcast session key using a corresponding private key associated with the virtual DP accelerator, wherein the message is decrypted based on the broadcast session key (see Pletea 0079-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”. Here, ‘src’ is the source, and ‘dst’ is the destination, and the message message is the ciphertext resulting from an encryption (E) of the plaintext ‘src, dst, policy’ using key ‘sessionKey’. Effectively, by sending this response, the node confirms that is able to decrypt the original message, and that it satisfies the policy (as it can use the ‘sessionKey’ key and paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Pletea to encrypted the broadcast with a session and encrypted the session key with the receiving device public key a secure way to send session key encrypt data and the session key encrypted with the receiving device public key so that only the receiving device is able to decrypt the session key and decrypt the encrypted data (see Pletea paragraph 0079-0081). Therefore one would have been motivated to have encrypted the broadcast with a session and encrypted the session key with the receiving device public key.

	
With respect to claim 16 Kurzak teaches the system of claim 15, wherein the virtual DP accelerator receiving the broadcast instruction is a broadcast virtual DP accelerator selected by the application to broadcast the message (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).

With respect to claim 18 Kurzak teaches the system of claim 15, wherein the communication switch is coupled to each of a plurality of DP accelerators via a physical communication channel corresponding to the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

With respect to claim 19 Kurzak teaches the system of claim 15, wherein each physical communication channel is divided into a plurality of virtual communication channels based on the number of virtual DP accelerators configured for the DP accelerator (Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2 where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

With respect to claim 20 Kurzak teaches the system of claim 15, wherein a non-designated virtual DP accelerator of the plurality of virtual DP accelerators receives the broadcast for the encrypted broadcast session keys but does not have a corresponding key to decrypt the encrypted broadcast session keys for generation of a broadcast session key and the non-designated virtual DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session (see Pletea paragraph 0078-0081 i.e. Targets (i.e. the rest of the nodes in the network) receive the message broadcasted by the origin. All of the targets try to decrypt the broadcast message using their respective private keys and each node's reply may be one of the two values: [0079] 1. “Do not understand” [0080] Such a response is sent by nodes which do not have the required keys to decrypt the message. This implicitly means that they do not satisfy the requested policy. [0081] 2. “OK, the data can be replicated here”. The node sends to the originating device a message encrypted with the session key: E.sub.sessionKey(src,dst,Policy). This response is given by nodes considered to be “Candidates”).

With respect to claim 21 Kurzak teaches the system of claim 15, wherein the one or more designated virtual DP accelerators are to perform concurrently one or more data processing tasks (See Kurzak section 1.0 lines 5-10; section 1.4 lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzak et al. (Design and Implementation of the PULSAR Programming System for Large Scale Computing, Supercomputing Frontiers and Innovations, 2017) in view of Pletea et al (US 2019/0230094) in view of Little et al (US 2011/0072270)
With respect to claim 3 Kurzak teaches the method of claim 1, but does not disclose wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator.
Little teaches wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator (See Little paragraph 0048 discloses a digital certificate for any particular entity typically includes the entity's public key and identification information that is bound to the public key with a digital signature, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Little to for accessing multiple certificate status information providers for establishing electronic messaging between them (see Little Abstract). Therefore one would have been motivated to have each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator.

With respect to claim 10 Kurzak teaches the non-transitory machine-readable medium of claim 8, but does not disclose wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator.
Little teaches wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator (See Little paragraph 0048 discloses a digital certificate for any particular entity typically includes the entity's public key and identification information that is bound to the public key with a digital signature, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Little to for accessing multiple certificate status information providers for establishing electronic messaging between them (see Little Abstract). Therefore one would have been motivated to have each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator.

With respect to claim 17 Kurzak teaches the system of claim 15, but does not disclose wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator.
Little teaches wherein the public and private keys of each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator and the security key pair is a derived security key generated by a security unit of the DP accelerator (See Little paragraph 0048 discloses a digital certificate for any particular entity typically includes the entity's public key and identification information that is bound to the public key with a digital signature, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurzak in view of Little to for accessing multiple certificate status information providers for establishing electronic messaging between them (see Little Abstract). Therefore one would have been motivated to have each virtual DP accelerator are associated with a security key pair for the virtual DP accelerator.

Prior Art
	Selander et al US 2020/0389322 teaches a method for enabling secure group communication in a communication network is performed in a sending node and includes providing signature verification related information to a plurality of listening nodes and sending a group message to the plurality of listening nodes, the group message including signature verification related information of the sending node.
Ibarra US 10,813,001 teaches a wireless network has a transmitting node that can send a multicast message over the wireless network to a plurality of receiving nodes.
	Gehrmann et al US 2015/0195261 teaches receiving an identity certificate and an assertion for the network node as well as a secret group key for the group. The method for creating a session further comprises creating a session identifier and a secret session key for the session, and sending an encrypted and authenticated broadcast message comprising the session identifier. The method for joining a session further comprises sending an encrypted and authenticated discovery message comprising the identity certificate and the assertion, and receiving an encrypted and authenticated discovery response message from another network node which is a member of the group. The disclosed combined symmetric key and public key scheme is based on the availability of three credentials at each node, i.e., the identity certificate, the assertion, and the secret group key, which are received from a trusted entity. Further, a computer program, a computer program product, and a network node are provided.
Zucker teaches a security server generates a seal. In one embodiment, the seal contains a key. In another embodiment, the seal contains information for generating a key. An application server requests the seal from the security server and broadcasts the seal to a plurality of recipients. A recipient wishing to encrypt or decrypt a data stream transmits the received seal to the security server to be opened. If the recipient is authorized, the security server transmits a permit to the authorized recipient. In one embodiment, the recipient generates a key from the permit. In another embodiment, the permit is the key. If the recipient is a sender, the recipient encrypts data using the key and broadcasts the same encrypted data stream to all receivers. If the recipient is a receiver, the recipient decrypts an encrypted data stream using the key

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/Zachary A. Davis/Primary Examiner, Art Unit 2492